checkDETAILED ACTION
In application filed on 10/05/2020, Claims 1-13 are pending. Claims 1-13 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114 for details.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-13 drawn to a microphysiological system, classified in CPC C12M 23/16. 
Group II. Claims 14-16, drawn to a method, classified in CPC G16H 50/70.
Group III. Claims 17-21, drawn to another method, classified in CPC G16H 20/10.
The inventions are independent or distinct, each from the other because:

Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, the method does not necessarily require the crosstalk channel. For instance, the fluid medium can be manually added to the BBB module. 

Group I and Group III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, to treat the brain and BBB tissues, the drug or combination of drugs can be manually added manually added to the tissues. 

Group II and Group III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation, function or effect.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Groups I- III are drawn to different fields of search and CPC classifications. 


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Steve Petkovsek on 08/24/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 14 – 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, 10 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Agabi (US20170015964A1). 

Regarding Claim 1, Agabi teaches a microphysiological system (MPS), comprising: at least one first inlet for receiving a fluid medium (Para 0003, referred to as cell introduction port); a brain module (See Para 0064, Para 0004, …a plurality of chambers…) comprising brain tissue (See Para 0064, Para 0204, ..a chamber having tissues; Para 0004, a plurality of chambers…); a blood-brain-barrier (BBB) module (See Para 0064, … Para 0134, …Cells for use in the secondary chamber include cells which can form a blood brain barrier; See Para 0009… adapted to model a blood-brain barrier arrangement) comprising BBB tissue (Para 0064,… tissue may comprise cells representative of a blood-brain barrier), the BBB module (See Para 0064, … Para 0134, …Cells for use in the secondary chamber include cells which can form a blood brain barrier; See Para 0009… adapted to model a blood-brain barrier arrangement) configured to receive the fluid medium (Para 0009, …chamber of the plurality the chambers may be populated with at least two cells); and a crosstalk channel between the brain module and the BBB module, the crosstalk channel (Para 0004, referred to as at least one bypass channel) configured to promote a bidirectional crosstalk between the brain tissue and the BBB tissue in response to receiving the fluid medium at the BBB module (See Para 0004, …one bypass channel that fluidically couples (a) the chamber of the plurality of chambers to the respective cell introduction passage …( c) a combination thereof). 

Regarding Claim 3, Agabi teaches a microphysiological system (MPS) of claim 1, wherein the brain module  (See Para 0064, Para 0204, ..a chamber having tissues; Para 0004, …a plurality of chambers…) comprises a plurality of compartments (See Para 0064, Para 0004, …a plurality of chambers…; Para 0008), the plurality of compartments (See Para 0064, Para 0004, …a plurality of chambers…; Para 0008) comprising a neuron culture well (Para 0135, referred to as chambers, 30; See Para 00016, Para 0103, …a GABA-expressing neuron added to a chamber may remain viable and continue to express GABA for at least about 1 day in the cell culture system)  and a glia culture chamber …any of the  plurality of chambers…; Para 0008). 

Regarding Claim 4, Agabi teaches a microphysiological system (MPS) of claim 1, wherein the brain tissue, the BBB tissue, or both the brain tissue and the BBB tissue are diseased with a neurodegenerative disease (See Para 0064,… A tissue may be a sample suspected or confirmed of having a disease or condition…where tissue may be a brain or spinal tissue…). 

Regarding Claim 7, Agabi teaches a microphysiological system (MPS) of claim 4, wherein the neurodegenerative disease  is introduced using tissue (See Para 0064,… A tissue may be a sample suspected or confirmed of having a disease or condition…where tissue may be a brain or spinal tissue…) comprising one or more disease genotypes (Para 0064, 0069-0071, cell culture module provides genomic information  of the cells). 

Regarding Claim 10, Agabi teaches a microphysiological system (MPS) of claim 1, further comprising a microelectrode array (MEA) comprising one or more electrodes (Para 0188,… an electrode may be operatively coupled to one or more electrodes), the MEA being configured to perform an electrophysiology measurement (Para 0101, … the substrate may comprise an electrode to capture an electrical signal from a cell; Para 0133, …to model the physiological and environment seen by cells in vivo; See Para 0160; Para 0188, …electrode response may include producing an output, such as an electrical signal) comprising one or more of a network bursting frequency, an interburst interval, a burst duration, one or more neuron spikes, a per burst Ca2+ signaling, and a disease-relevant ion channel activity (See Para 0101, … provide an electrical interaction between one or more external components of the cell culture module and the cell; Para  0124, 0151; Para 0228, … (b) a input provided by the user to measure one or more metrics one or more times or at a specific time using the one or more sensors of the cell culture system). 

Regarding Claim 13, Agabi teaches a microphysiological system (MPS) of claim 1, further comprising a first outlet (Para 0030,…referred to any of the plurality of the perfusion channels)  for sampling the fluid medium (Para 0102, …One or more biological samples may be added to one or more chambers of the cell culture system) from the BBB module (See Para 0064, … Para 0134, …Cells for use in the secondary chamber include cells which can form a blood brain barrier; See Para 0009… adapted to model a blood-brain barrier arrangement), a second outlet (Para 0030,…referred to any of the plurality of the perfusion channels) for sampling a second fluid medium (Para 0102, …One or more biological samples may be added to one or more chambers of the cell culture system) from the brain module (See Para 0064, Para 0004, …a plurality of chambers…), or both the first and second outlets.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Agabi (US20170015964A1), in view of Achyuta et al. (US20130203086A1)

Regarding Claim 2, Agabi teaches a microphysiological system (MPS) of claim 1, including a crosstalk channel (Para 0004, referred to as at least one bypass channel). 

Agabi does not teach that the crosstalk channel comprises neuron-glia and glia- BBB crosstalk. 
In the analogous art of devices for modeling ischemic stroke conditions where the devices can be used to culture neurons and to subject a first population of the neurons to low-oxygen conditions and a second population of neurons to normoxic conditions, Achyuta teaches that the devices use of a mixture of CNS cell types including neurons and at least one type of glial cell. The glia may be microglia or macroglia. Macroglial cells include astrocytes, oligodendrocytes, ependymal cells, and radial glia (Para 0067). Also, in certain implementations, the porous barrier separating the channels from the cell culture chamber prevents the wash-out of soluble factors that mediate cross talk between normal, apoptotic, and necrotic cells observed in the penumbral region (Para 0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Agabi and Achyuta to incorporate a neuron-glia and glia- BBB crosstalk  as taught by Achyuta, motivated by the need for the mediation of  cross talk between normal, apoptotic, and necrotic cells observed in the penumbral region, facilitating the prevention of the washout of soluble factors (Achyuta, Para 0073). Doing so allows for the fluidic communication between the cells across the BBB.


Regarding Claim 5, Agabi teaches a microphysiological system (MPS) of claim 4, Agabi does not necessarily teach that the neurodegenerative disease is recreated from one of dopaminergic neurons or medium spiny neurons, astrocytes, pericytes, endothelial cells, microglia, oligodendrocytes, or a combination thereof.

In the analogous art of devices for modeling ischemic stroke conditions where the devices can be used to culture neurons and to subject a first population of the neurons to low-oxygen conditions and a second population of neurons to normoxic conditions, Achyuta teaches that the devices use of a mixture of CNS cell types including neurons and at least one type of glial cell. The glia may be microglia or macroglia. Macroglial cells include astrocytes, oligodendrocytes, ependymal cells, and radial glia (Para 0067), where ischemic stroke can be studied via the measurement of the cellular factors of the cells (Para 0010). Also, one major use for the devices herein is screening therapeutics. The therapeutic may be, for instance, a small molecule, a macromolecule, or a cell-based therapeutic such as a stem cell or an immune cell. The therapeutic may be, for instance, an agent that promotes neural cell survival, inhibits neurodegeneration, inhibits necrosis, or inhibits apoptosis. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Agabi and Achyuta to incorporate a neurodegenerative disease that is recreated from one of dopaminergic neurons or medium spiny neurons, astrocytes, pericytes, endothelial cells, microglia, oligodendrocytes, or a combination thereof as taught by Achyuta, motivated by the need to study ischemic stroke by measuring the cellular factors of cells including central nervous system cells such as neurons, microglia, astrocytes, oligodendrocytes, or neural progenitors (Para 0011). Doing so allows for evaluation of the central nervous system cells with respect to the occurrence of ischemic stroke in patients. 


Regarding Claim 8, Agabi teaches a microphysiological system (MPS) of claim 1, Agabi does not necessarily teach that the brain tissue of the brain module comprises one or more of human iPSC-derived neurons, microglia, and astrocytes.

In the analogous art of devices for modeling ischemic stroke conditions where the devices can be used to culture neurons and to subject a first population of the neurons to low-oxygen conditions and a second population of neurons to normoxic conditions, Achyuta teaches that the devices use of a mixture of CNS cell types including neurons and at least one type of glial cell. The glia may be microglia or macroglia. Macroglial cells include astrocytes, oligodendrocytes, ependymal cells, and radial glia (Para 0067), where ischemic stroke can be studied via the measurement of the cellular factors of the cells (Para 0010). In some implementations, the cell ratios mimic that in the human brain or a rodent brain (Para 0068). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Agabi and Achyuta to incorporate a brain tissue of the brain module comprising of microglia, as taught by Achyuta, motivated by the need to use cell ratios that mimic that in the human brain and rodent brain, to study ischemic stroke by measuring the cellular factors of cells including central nervous system cells such as neurons, microglia, astrocytes, oligodendrocytes, or neural progenitors (Para 0011). Doing so allows for evaluation of the central nervous system cells with respect to the occurrence of ischemic stroke in patients. 

Regarding Claim 9, Agabi teaches a microphysiological system (MPS) of claim 1, Agabi does not necessarily teach that the BBB module comprises one or more of human brain microvascular endothelial cells (HBMECs), pericytes, and astrocytes.

In the analogous art of devices for modeling ischemic stroke conditions where the devices can be used to culture neurons and to subject a first population of the neurons to low-oxygen conditions and a second population of neurons to normoxic conditions, Achyuta teaches that the devices use of a mixture of CNS cell types including neurons and at least one type of glial cell. The glia may be microglia or macroglia. Macroglial cells include astrocytes, oligodendrocytes, ependymal cells, and radial glia (Para 0067), where ischemic stroke can be studied via the measurement of the cellular factors of the cells (Para 0010). In some implementations, the cell ratios mimic that in the human brain or a rodent brain (Para 0068). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Agabi and Achyuta to incorporate a brain tissue of the brain module comprising of microglia, as taught by Achyuta, motivated by the need to use cell ratios that mimic that in the human brain and rodent brain, to study ischemic stroke by measuring the cellular factors of cells including central nervous system cells such as neurons, microglia, astrocytes, oligodendrocytes, or neural progenitors (Para 0011). Doing so allows for evaluation of the central nervous system cells with respect to the occurrence of ischemic stroke in patients. 


Regarding Claim 11, Agabi teaches a microphysiological system (MPS) of claim 1, further comprising a sensor (Para 0007, … one or more sensors; Para 0152) configured to measure one or more biomarkers from the fluid medium (Para 0007, …glucose sensor; Para 0150-0151…glucose sensing; Para 0152-0153).

Agabi does not necessarily teach that the biomarkers including one or more of neuroinflammation biomarkers , antioxidant molecules, oxidative stress biomarkers, or reactive oxygen species biomarkers.

In the analogous art of devices for modeling ischemic stroke conditions where the devices can be used to culture neurons and to subject a first population of the neurons to low-oxygen conditions and a second population of neurons to normoxic conditions, Achyuta teaches that the devices use of a mixture of CNS cell types including neurons and at least one type of glial cell ,wherein the ischemic model device is used to produce neural cells showing (for example) abnormal membrane potential regulation, calcium signaling, mitochondrial function, NO levels, or ROS levels (Para 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Agabi and Achyuta to incorporate biomarkers including one or more of neuroinflammation biomarkers , antioxidant molecules, oxidative stress biomarkers, or reactive oxygen species biomarkers,  as taught by Achyuta, motivated by the need to produce neural cells showing (for example) abnormal membrane potential regulation, calcium signaling, mitochondrial function, NO levels, or ROS levels (Achyuta, Para 0072). Doing so allows for evaluation of the central nervous system cells with respect to the occurrence of ischemic stroke in patients. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Agabi (US20170015964A1), in view of Longo et al. (US20030152646A1).

Regarding Claim 6, Agabi  a microphysiological system (MPS) of claim 4, Agabi does not necessarily teach that a neurodegenerative disease is induced using one or more of a neurotoxin and a dopamine depletion treatment.

In the analogous art of the study and treatment of neurodegenerative disorders, Longo teaches a method of treating a medical condition such as neurogenerative  disorders in a subject, wherein said condition is affected by the presence of neurotoxins such as peroxynitrite or TNF-a (Abstract, Para 0001,Para 0003-0009). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Agabi and Longo to incorporate a  neurodegenerative disease that is  induced using one or more of a neurotoxin, as taught by Achyuta, motivated by the need to study the potential recognition that peroxynitrite (ONoo-), formed by the reaction of nitric oxide (NO) with superoxide (02 .-), is a major mediator in neurotoxicity, facilitating the potentially discovery of a direct link between A~ activation of microglia and Alzheimer's disease (Longo, Para 0009). Doing so allows for the study and treatment of neurodegenerative disorders.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Agabi (US20170015964A1)

Regarding Claim 12, Agabi teaches a microphysiological system (MPS) of claim 1, wherein the BBB module (See Para 0064, … Para 0134, …Cells for use in the secondary chamber include cells which can form a blood brain barrier; See Para 0009… adapted to model a blood-brain barrier arrangement) comprises a first medium channel and a second medium channel for receiving the fluid medium (Para 0003, …a plurality of cell introduction passages may be formed at least partly in a monolithic matrix of the cell culture module; See Para 0009, … the plurality of channels; Para 0017,…an internal width of the respective cell introduction passage may vary along its length),  and wherein the BBB tissue (Para 0064,… tissue may comprise cells representative of a blood-brain barrier) is in a BBB culture channel (Para 0010, referred to as cell culture module) ; the first medium channel and the second medium channel  (Para 0003, …a plurality of cell introduction passages may be formed at least partly in a monolithic matrix of the cell culture module; See Para 0009, … the plurality of channels; Para 0017,…an internal width of the respective cell introduction passage may vary along its length).

Agabi does not necessarily teach that the BBB culture channel is between the first medium channel and the second medium channel. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the BBB culture channel located between the first medium channel and the second medium channel. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the structural disposition of the respective technical features in an optimal configuration that provides the desired optimal performance of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Daniele et al. (US20210324316A1): teaches systems and methods relating to microfluidic tissue models, in particular those of the vasculature-endothelial barrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                     

/JENNIFER WECKER/Primary Examiner, Art Unit 1797                                                                                                                                                                                                                                                                       ,